











EXHIBIT 10.2




CASH-BASED INCENTIVE COMPENSATION PLAN
FISCAL YEAR 2019
OFFICERS AND SELECTED EXECUTIVES
LEVEL 8





I.
PURPOSE



The purpose of this cash-based incentive compensation plan (the “Plan”) is to
define a mechanism for stimulating and rewarding the achievement of business
goals by eligible employees, as proposed by the Compensation Committee of the
Board of Directors of the Company (the “Board”) and agreed by the Board.



II.
SCOPE



This Plan includes certain executives as designated by the CEO (collectively
“Executives”) of Meridian Bioscience, Inc. and its subsidiaries (the “Company”).




III. ELIGIBILITY REQUIREMENTS


Eligibility for participation in this Plan is limited to elected officers and
the executives of the Company as determined in the sole discretion of the
Compensation Committee of the Board (the “Participants”).




1.
Employees hired after October 1, 2018 are eligible for a pro-rated bonus based
on the number of months employed during the fiscal year. The month of hire
counts as a full month regardless of the hire date.





2.
Executives who terminate before September 30, 2019 for any reason are not
eligible for a bonus unless the Compensation Committee approves eligibility
prior to termination and subject to the terms of any applicable Change in
Control Agreement executed with the terminating executive.





3.
Executives who terminate after September 30, 2019 but prior to the date the
bonus is paid are eligible for bonus, except in the case where the Executive is
terminated for Cause as defined in the Meridian Bioscience, Inc. 2012 Stock
Incentive Plan.

--------------------------------------------------------------------------------









4.
The Company expects that any payments earned under this Plan will be paid by
December 15, 2019.



IV. PERFORMANCE TARGETS AND PAYOUT PERCENTAGES


The Plan consists of three components: Consolidated Net Revenues (40%
weighting), Consolidated Operating Income (40% weighting)  and individual
performance (20% weighting) with the respective weighting factor assigned to
each component. The Plan is designed to payout 35% of base salary at target. The
Compensation Committee may not increase compensation payable under this Plan in
excess of amounts provided herein.  As soon as practicable after the
Compensation Committee determines the targets have been met, each Participant
shall receive a cash lump sum payment of the bonus, less required withholding. 
In no event shall payment be made later than two and one-half (2 ½) months
following the date the Compensation Committee determines the targets have been
met; provided¸ however, the Participant may make the deferral election described
in Section VI.


See APPENDIX I for Revenue and Operating Income levels and payout percentages.




V. NON-GAAP MEASUREMENT


Non-GAAP items shall consist of items disclosed in the Company’s Non-GAAP
Financial Measures disclosures in the fiscal 2019 Form 10-K. The Board, upon the
proposal of the Compensation Committee, may in its discretion, consider
restructuring and extraordinary charges as disclosed in the Company’s Form 10-K
to be considered in the calculation of Operating Income.


In the event of an acquisition during the Plan year, to the extent not already
captured in the non-GAAP disclosures noted above, the Board, upon the proposal
of the Compensation Committee, may in its discretion consider restructuring,
purchase accounting and extraordinary charges associated with such acquisitions
as disclosed in the Company’s Form 10-K to be considered in the calculation of
Operating Income.


Additionally, the Compensation Committee will determine the treatment of revenue
and operating income or operating losses from acquired companies in the
calculation (acquired during the fiscal year). For example, the Compensation
Committee may exclude the revenue and operating income or loss of the acquired
company from the calculation or the Compensation Committee may approve new
revenue and operating income targets developed by management reflecting the
impact of the acquisition.


The Compensation Committee shall evaluate certain events, in its discretion, for
determination of treatment in the bonus calculation. Examples include the impact
of tax legislation and the impact of implementing new accounting standards.

--------------------------------------------------------------------------------





VI. DEFERRAL OF BONUS PAYMENT


Executives may elect to defer payment of bonus to no later than January 15,
2020. Such election must be made in writing prior to March 31, 2019.


VII. GENERAL PROVISIONS


1.
The Plan is subject to all applicable federal and state laws, rules and
regulations as may be required.

2.
A Participant’s rights and interests under the Plan may not be assigned, pledged
or transferred.

3.
Nothing in the Plan shall confer upon any Participant the right to continue in
the employment of the Company or affect the right of the Company to terminate
the employment of any Participant.

4.
The Company shall have the right to withhold from any bonus payment any federal,
state or local and/or payroll taxes required by law to be withheld and to take
such other action as the Compensation Committee deems advisable to enable the
Company and Participant to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to a bonus.

5.
It is intended that payments under the Plan qualify as short-term deferrals
exempt from the requirements of Section 409A of the Code.






